Title: From John Adams to John Jay, 17 June 1785
From: Adams, John
To: Jay, John


          
            Sir
            Westminster June 17. 1785
          
          At three O Clock according to Appointment, I went to the Secretary of States Office, in Cleavland Row St. James’s, and was immediately received by the Marquis of Carmarthen.
          His Lordship began the Conversation, by Saying that he could answer for himself and he believed for the rest of the Kings Servants, that they were Sincerely desirous of cultivating the most cordial Friendship with America, and for doing every Thing in their Power for dissipating every little Annimosity that might remain among Individuals. In return, I told his Lordship, that I was glad to hear Such Assurances, from him and the other Ministers and that I was very confident that the People of the United States, had correspondent Dispositions, and that I had Sanguine hopes that in a Short time, all remaining Difficulties would be amically Settled. that to this End I was charged by Congress, with Several Particulars, which had hitherto given Some uneasiness, but which, upon a candid Discussion might be easily accommodated, as I hoped to mutual Satisfaction That there were Six Principal Points to be discussed with his Lordship The first and perhaps the most pressing, was the Posts and Territories within the Limits of the United States, which were Still held by British Garrisons. The Exportation of Negroes and other American Property, which by the Seventh Article of the Treaty of Peace was not to be exported. The Tendency of the Restrictions on our Trade, to incapacitate our Merchants to make Remittances to theirs The Losses of our Merchants as well as theirs, if We were unseasonably pressed for the Payment of Debts contracted before the War. The Construction of the Armistice of 20 January 1783, and the Decision of Questions of Prizes Captures made after the Expiration of the Month. and the Liquidation of the Charges of Prisoners of War.— These were the general Heads. The great Question of the Commerce between the two Countries, involving So many Interests and those of So important and So permanent a nature, might be attended with the most difficulties and require the longest Time to be adjusted: but all the others appeared to be so clear and easy that I hoped they might soon be finished. that however, having barely opened to his Lordship, the principal Matters of the Negotiation, I should not enlarge upon all of them at present. That the Debts seemed to be a leading Point, because they were intimately connected with all the others. The withholding the Posts, the Exportation of so many Negroes, the Restrictions on our Trade, the Misconstruction of the Armistice, and the delay of liquidating the Charges of Prisoners, had all contributed very much to obstruct our Merchants in their honest Exertions to discharge their Debts to the Merchants of Great Britain. That it could not be unknown to his Lordship, that the withholding the Posts had withheld from our Merchants a very profitable Furr Trade, which We justly considered as our right. That the Furrs which would have been obtained if the Posts had been in our hands would have come to England in Payment of Debts to the Amount probably of Several hundred Thousand Pounds, and his Lordship must be Sensible that one hundred Thousand Pounds, a Year the more would have gone a great Way towards contenting the Creditors of this Country. That it was impossible to Say what a difference had been made by Carrying away the Negroes, which belonged chiefly to the southern States, and if the Treaty had been observed would have been at Work upon their Masters Plantations So that not only their original Value, but their Labour and the Profit upon their Labour had been lost, all of which might and ought to have been applied to the Payment of Debts. That it was well known, that a number of valuable Vessells had been taken upon the Coast of America after the Expiration of the Month, and as yet withheld from their owners who were all probably Debtors, which had incapacitated them so far to pay. That there was supposed to be a large Ballance in our favour, in the Account of the Charges of Prisoners, which being withheld, operated Still to disable Us, to that Amount to do as We desired to do.
          That from all that I might be Supposed to know of the Character of the People of the United States and from all the Intelligence I could gather from all Parts of them, I was perswaded that nothing lay with greater Weight upon their Minds, than the Payment of their Debts; that they thought their Moral Characters and their Reputations as Men as well as their Credit as Merchants, concerned in it. That their Zeal to make Remittances had been Such, as to raise the Interest of Money to double its usual Standard, to advance the Price of Bills of Exchange to Eight or Ten Per Cent above par and to raise even the Prices of the Produce of the Country to almost double its usual Standard. That his Lordship will know We had no other Mines of Gold and Silver than our Lands and Seas: That large Sums of the Circulating Cash We had, have been remitted to England in Specie, and as much produce as could be purchased at almost any Rate: But that this Produce lay in Magazines in London, because, it would not fetch the Price that was given for it in America. That the People of America were Nineteen twentieths of them Farmers, that these had Sold their Produce dearer, and purchased the Manufactures of Europe cheaper Since the Peace, than ever: but that the Situation of the Merchants both in America And in England had been and continued to be very distressing. No Political Arrangements having been made, they had all expected that the Trade would return to its old Channells, and nearly under the Same regulations, but they had been dissappointed. British Merchants had made large Advances and American Merchants contracted large Debts, both depending upon Remittances in the Usual Articles and upon the old Terms, but both had found themselves disappointed, and it was much to be feared that the Consequence would be numerous failures. That the Cash and Bills had been chiefly remitted to the great Loss and Damage to the Country. That Remittances could not be made as heretofore, by Reason of Obstructions, Restrictions and Imposts laid by great Britain on our Exports to Great Britain. That neither Rice, Tobacco, Pitch Tar and Turpentine, Ships, Oil, and other Articles the great Sources of Remittance formerly could now be Sent as heretofore, and the Trade of the West Indies formerly a vast source of Remittance was now obstructed. That Under all these Circumstances, if the Debtor Should be immoderately pressed by his British Creditor, it would be a certain Loss to both. That it was apprehended, among a Number of Creditors there might be some, perhaps many influenced by Strong Passions, by keen Avidity or by personal Resentment, who might rashly make use of the Law to the Ruin of his Debtor, without being able however to recover much of his Debt. Here his Lordship interrupted me and Said, I have Seen one remarkable Instance of the Violence and unreasonableness of private Resentment, When Mr Chase was here from Maryland in one of the Trustees of the Maryland Stock. Mr Chace produced from the Legislature of Maryland Authority to make full Compensation to a Relation of that Trustee for an Estate that had been confiscated, but he would not accept it tho I told him, he would not be able to prevent the Claim of Maryland, but would probably hurt his own Interest or that of his Relation. I told his Lordship I had Yesterday recd a Letter from Mr Paca the Governor of Maryland relative to the Claim of that State, and should be glad to do them any service with his Lordship or elsewhere, respecting that Affair. that if his Lordship gave their full Weight to all these Considerations, he must See the Motives and the Necessity, of restraining the Impetuosity of Creditors. His Lordship then read me, from a late Petition to him from the Merchants an Account of a Bill lately brought into the Assembly of Virginia for paying the Debts by Enstallments, which he understood had been lost by a Sudden Storm or Frost. The Merchants complained of the cutting off the Interest during the War, of the long term of seven Years and of the Restraint from preventing the Alienation of Property or Removal of Debtors into the Wilderness.—
          His Lordship heard me, very attentively, and Said that he hoped We should be able with Patience and time to adjust all these Things: that We should probably meet with many Rubs in our Way, that Passions and private Interests would sometimes be in our Way, on both Sides, but while the Ministers on both sides could keep right, he Should think We might Succeed. for his part he was for attending to every Consideration and giving it its just Weight, and he desired me to give him in Writing, something to begin upon. He thought the Affair of the Posts the most pressing and wished I would begin with that. I told his Lordship that I would let him know between him and me, that I had Instructions to require the Evacuations of the Posts and surrender of all our Territory, but I wished to conduct the Business with all the Delicacy, that was possible, and therefore I wished rather to enquire of his Lordship, what were the Intentions of his Majestys Ministers and whether they had already expedited orders, for the Evacuations of the Posts &c. His Lordship Said I must give him my Enquiries in Writing that he might have a Ground for making those Enquiries himself, as it was an Affair in another Department. I agreed accordingly to make an office of it.
          I shall at first, confine myself to decent Inquiries concerning the orders given, or to be given, and if I receive possitive Assurances that explicit orders are gone to the Governor & Commander in Chief in Canada to evacuate all the Posts and Territories, I Shall content myself to wait: But if I dont obtain such explicit Assurances I Shall think it my Duty to present a Memorial, with a decent but firm Requisition. I shall transmit to you Sir, every Step of my Progress. but I find it very tedious and fear you will find it more so to transmit particular Conversations in detail. When one looks over again a Letter in which he has attempted it, he finds a Multitude of Things omitted or but half represented
          With great Esteem and Respect I have the / Honour to be Sir, your most obedient And / most humble servant
          
            John Adams
          
          
          
            P.S. I forgot a Circumstance of Some Consequence. His Lordship Said He had Seen in the Gazettes Some Proceedings at Boston, which he was very Sorry to See. I answered that I had Seen them in the Same Gazettes as I Supposed, and had no more authentic Account of them, that I had no Authority to Say any Thing officially about them, but as an Individual I might Say that the Observations I had just had the Honour to make to Lordship concerning the State of the Commerce between the two Countr[ys] would be Sufficient to explain to his Lordship the Motives to those Proc[eed]ings, and to convince his Lordship of the Probability of Such sentiments and Proceedings becoming General throughout the United States, and ali[en]ating the Commerce of that Country from with this, either by increasing Manufactures in America, or opening new Channells of Commerce with other Countries, which might easily be done, unless Some Arrangements were made which might facilitate Remittances. It was So obviously the true Policy of this Country to facilitate Remittances from America, and to encourage every Thing We could Send, as the Americans think, that when they find Remittances, discouraged, impeded and even prohibited it was natural to expect they would be allarmed, and begin to look out for other Resources. That my fellow Citizens were very confident they had the Power in their own Hands to do themselves Justice, as soon as they Should find it denied them here. But I hoped the Difficulties would all be removed here. The whole Conference was conducted with perfect good Humour and on the part of his Lordship with perfect Politeness.
          
        